     Case 2:20-cv-04804-JAK-KS Document 12 Filed 07/28/20 Page 1 of 2 Page ID #:148

     
 1
 2
 3                                                                    7/28/2020
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10
11   MAHROO MAGHOL,                         Case No. 2:20-CV-04804-JAK-KSx
12              Plaintiff,
                                            ORDER RE STIPULATION
13         v.                               BETWEEN THE PARTIES TO: (1)
                                            REMAND ACTION FROM
14   MACY'S WEST STORES, INC.; and
     Does 1 to 20 Inclusive,                FEDERAL COURT TO STATE
15                                          COURT; AND (2) LIMIT
                Defendant.                  PLAINTIFF’S AVAILABLE
16
                                            RECOVERY TO $45,000.00
17                                          (DKT. 10)
18
                                            JS-6: CASE REMANDED
19
20
21
22
23
24
25
26
27
28

                                              1
     Case 2:20-cv-04804-JAK-KS Document 12 Filed 07/28/20 Page 2 of 2 Page ID #:149


 1         Based on a review of the Stipulation Between the Parties to: (1) Remand Action from
 2   Federal Court to State Court; and (2) Limit Plaintiff’s Available Recovery to $45,000.000
 3   (“Stipulation” (Dkt. 10)), sufficient good cause has been shown. Therefore, the Stipulation
 4   is APPROVED. Plaintiff shall not be entitled to an award of punitive damages, and
 5   Plaintiff’s recovery in this action shall be limited to a total of $45,000.00, exclusive of
 6   interest and costs.
 7
           It appears that this Court no longer has subject-matter jurisdiction over this action. 28
 8
     U.S.C. § 1332. Therefore, this action is REMANDED to the Los Angeles Superior Court,
 9
     Spring Street Courthouse, 312 N. Spring St., Los Angeles, CA 90012, as Case Number
10
     20STCV07533.
11
12
13   IT IS SO ORDERED.

14
15
     Dated: July 28, 2020             _________________________________
16
                                           John A. Kronstadt
17                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                     2
